Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a non-final, First Office Action on the merits.  Claims 1-19 are pending.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

1.	Claims 3-5, 7, 10, 13, 14 and 18 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention:
	Dependent claim 3 recites “….. the user profile includes any one or individual/institution license obtain by the user”.  There is insufficient antecedent basis for “the user” in the claim.  Appropriated correction is requested. 
	Dependent claim 4 recites “…..the specific requirement refers to a specific requirement on any aspect or any combination of more aspects in individual/institution license obtained by the user….” There is insufficient antecedent basis for “the user” in the claim.  Appropriated correction is requested.
 	Dependent claim 5 recites “…..is manually entered by the user of the first client”. There is insufficient antecedent basis for “the user of the first client” in the claim.  Appropriated correction is requested.
Dependent claim 7:  Initially claim 1, step S3 recites “receiving, …… one or more responses to the transaction request ,…..”  However, dependent claim 7 then recites “wherein the step S3 further comprises: forwarding the first response to the transaction request to the first client.  The scope of these limitations are confusing since it is unclear if “the first response” in claim 7 is referring back to “one or more responses” in claim 1?  If the Examiner choose to select option receiving “one response” to the transaction request in claim 1, then it also unclear how “the first response” is forwarded from receiving of “one response”? Appropriated correction is required.  
	Dependent claim 10:   Initially, claim 1 recites “a/the first client” and “a/the plurality of second clients”.  However, claim 10 the recite “receiving a dispute resolution request from the client”.  The scope of these limitations are confusing since it is unclear if “the client” in claim 10 is referring back to “a/the first client” or “a/the plurality of second clients” in claim 1?  For the purpose of examination, the Examiner construes that “the client” in claim 10 is referring back to “a/the first client” or “a/the plurality of second clients” in claim 1.  Appropriated correction is required.  
         	Dependent claim 13 recites “….. the client”.  There is insufficient antecedent basis for “the client” in the claim.  Appropriated correction is requested.
	 Dependent claim 14:  Initially claim 12, recites “a third unit configured for receiving…. …… one or more responses to the transaction request ,…..”  However, dependent claim 14 then recites “the third unit is further configured for forwarding the first response to the transaction request to the first client.  The scope of these limitations are confusing since it is unclear if “the first response” in claim 14 is referring back to “one or more responses” in claim 12?  If the one response” to the transaction request in claim 12, then it also unclear how “the first response” is forwarded from receiving of “one response”?   Appropriated correction is required.  
Dependent claim 18:   Initially, claim 1 recites “a/the first client” and “a/the plurality of second clients”.  However, claim 18 the recite “….. receiving a dispute resolution request from the client”.  The scope of these limitations are confusing since it is unclear if “the client” in claim 10 is referring back to “a/the first client” or “a/the plurality of second clients” in claim 12?  For the purpose of examination, the Examiner construes that “the client” in claim 18 is referring back to “a/the first client” or “a/the plurality of second clients” in claim 12.  Appropriated correction is required.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-19) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does  recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”. 
In claim 1, Steps 1-3 of receiving a transaction request from a first client, the transaction request including a transaction description, an upfront pricing for the transaction, location of the transaction, and a posting scope associated with the location of the transaction (step S1); after  successfully receives the upfront pricing for the transaction transferred from the first client, positioning locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients within the posting scope (step 2), and receiving, from one or more of the plurality of second clients, one or more responses to the transaction request, and forwarding the one or more responses to the first client to implement matching fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).     
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a service, a receiver in the server) to perform abstract limitation mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component/other machinery component (i.e., i.e., a service, a receive in the server).  Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, the step S1 of “receiving, by a server……” and step S2 of “a receiver in the server….receives upfront pricing……” are merely receiving data/gathering data, which are considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  Also, the additional underlined element in step S2 of “positioning, via a location based service (LBS) locations of other clients based on the location the transaction (e.g., location of the first client as asserted in claim 5) is interpreted as receiving data (e.g., location of other clients), which is also considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a service, a receiver in the server) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a 
Independent claim 1 (step 2B):  The additional elements in claim 1 (i.e., a service, a receiver in the server)  is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional element “i.e., a service, a receiver in the server” is/are amounts no more than mere instructions to apply the judicial exception(s) of limitations/Steps 1-3 mentioned above.  Further, the step S1 of “receiving, by a server……” and step S2 of “a receiver in the server….receives upfront pricing……” are merely receiving data/gathering data, which are considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  Also, the additional underlined element in step S2 of “positioning, via a location based service (LBS) locations of other clients based on the location the transaction (e.g., location of the first client as asserted in claim 5) is interpreted as receiving data (e.g., location of other clients), which is also considered as “insignificant extra solution activity”; thus is not significantly more than the identified abstract idea.  
Furthermore, when reevaluating the steps S1 and S2 of “receiving/ receives……” in claim 1, generic computer components (e.g., a server, a receiver in the server) recited as performing generic computer functions (e.g., receive data) are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
Moreover, when when reevaluating the step S2 of “positioning, via Location Based Service (LBS) locations of other clients based on the location of the transaction (e.g., location of the first client as asserted in claim 5) are well-understood, routine and conventional activities.  For example, positioning/determining via Location Based Service (LBS) locations of other clients (e.g., locations of service providers, location of merchants/retails/businesses) based on the location of the user is taught at least in at least the following art:  {Anderson et al; (US 2021/0216979) in at least paras 0078, 0075 in context with paras 0067, 0070}; {Nallu et al; (US 2014/0358724) in at least figs. 2-3 paras 0092-0095}; {Gu et al; (US 2017/0099133) in at least figs 2-4};  Gurunathan et al; (US  2017/0262889) in at least paras 0078-0090} and {Brown et al; (US 2015/0220992 A1) in at least figs 2-4 paras 0032-0038}.     
  As just pointed above, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  For the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more because these steps in combination merely applying the abstract 
As per claims 12 and 19:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, a computer readable memory medium claim 19 and a system claim 12 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 1.  The components (i.e., a computer readable memory medium, one or more processor, a first unit, second unit, a third unit, a server, a receiver of the server…etc., ) described in independent claims 12 and 19 add nothing of substance to the underlying abstract idea.  These elements are recited at a high level of generality and/or is recited as performing generic computer functions routinely used in computer applications; thus they are not significantly more than the identified abstract idea(s).  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  At best, the claim(s) 12 and 19 are merely providing an environment to implement the abstract idea and only recite generic computing elements.  
Dependent claims 2-11, 13-19 are merely add further details of the abstract steps/elements recited in claims 1 and 12 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-11, 13-19 are also non-statutory subject matter. 
In addition, claim 19 recites “a computer-readable memory medium….”.  This can broadly be interpreted as encompassing a signal.  See the David Kappos memo titled “Subject Matter Eligibility of Computer Readable Media” dated 1/26/2010 and available at: http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf.  Adding “non-transitory” media should remedy this 101 issue.  For example, amending to state “a non-transitory computer-readable memory medium…” should fix this 101 issue.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-9, 12-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al; (US 2021/0216979 A1), in view of Vega; (US 2002/0120554, and further in view of Taub et al; (2009/0012887):
5.	Claims 1, 12 and 19:  Anderson teaches a method for matching between a transaction request and a response based on location of a transaction, comprising:
step S1: receiving, by a server, a transaction request from a first client (e.g., consumer), the transaction request including a transaction description (e.g., type of service request/occupation in paras 0055, 0070 in context with para 0071), location of the transaction (e.g., current location of user/consumer mobile device or their office location in para 0078 in context with paras 0055, 0070) , and a posting scope (e.g., distance to service site/ radius/ area/ geographic location in paras 0078, 0075 in context with paras 0055, 0070 ) associated with the location of the transaction (part of step/limitation S1) {At least paras 0055, 0070 in context with paras 0071, 0075, 0078};
step S2: after a receiver in the server successfully receives the transaction request from the first client, positioning, via a Location Based Service (LBS), locations of other clients based on the location of the transaction (e.g., current location of user/consumer mobile device or their office location in para 0078 in context with paras 0067, 0070) (part of step/limitation S2) {At least fig. 1 step 135, paras 0067-0078 especially paras 0071, 0075, 0078}, and 
pushing the transaction request to a plurality of second clients (e.g., service providers) within the posting scope (e.g., distance to service site/ radius/ area/ geographic location in paras 0078, 0075 in context with paras 0067, 0070) {At least fig. 1 steps 140, 150 in paras 0124-0129}, and
step S3: receiving, from one or more of the plurality of second clients (e.g., service providers), one or more responses to the transaction request, and forwarding the one or more responses to the first client to implement matching {At least fig. 1 steps 145, 150, 155, 160 in paras 0144-0192 especially step 155} .
However, Anderson does not explicitly teach the underlined features:  
receiving, by a server, a transaction request from a first client (e.g., buyer), the transaction request including a transaction description, an upfront pricing for the transaction, location of the transaction, and a posting scope associated with the location of the transaction (part of step/limitation S1);
after a receiver in the server successfully receives the upfront pricing for the transaction transferred from the first client, positioning locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients within the posting scope (part of step/limitation S2)
Vega teaches a general concept of:
receiving, by a server, a transaction request from a first client, the transaction request including a transaction description (e.g., tax preparation services in para 0088), an upfront pricing (e.g., a cost not to exceed $500) for the transaction, and a posting scope (e.g., geographic location such as northeastern United States) {At least paras 0087-0088 especially para 0088};  
step S2: after a receiver in the server successfully receives the transaction request including the upfront pricing from the first client, positioning locations of other clients (e.g., service providers) based on the location of the transaction {At least paras 0087-0092 especially paras 0088-0091}.
receiving, by a server, a transaction request from a first client, the transaction request including a transaction description, location of the transaction, and a posting scope associated with the location of the transaction; and after a receiver in the server successfully receives the transaction request from the first client, positioning, via a Location Based Service (LBS), locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients within the posting scope” of Anderson to include “receiving, by a server, a transaction request from a first client, the transaction request including a transaction description, an upfront pricing for the transaction, and a posting scope; and after a receiver in the server successfully receives the upfront pricing for the transaction included in the transaction request from the first client, positioning locations of other clients based on the location of the transaction” of Vega.  One would be motivated to do this in order to enable the user/consumer/client, who requests for the service can control the cost/price that he/she is willing to pay for the service.  This in turn would enhance the user/consumer’s experience.  
	However, the combination of Anderson and Vega does not explicitly teach the underlined features: “after a receiver in the server successfully receives the upfront pricing for the transaction transferred from the first client, positioning, via a Location Based Service (LBS), locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients….” (part of step/limitation S2).  In other word, the combination of Anderson and Vega’s upfront pricing for the transaction is not paid in advance by the first client.
after a receiver in the server successfully receives the upfront pricing for the transaction transferred (e.g., paid) from the first client, pushing/sending the transaction request to a second client (e.g., service provider) {At least paras 0009-0010}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “after a receiver in the server successfully receives the transaction request including the upfront pricing from the first client, positioning, via a Location Based Service (LBS), locations of other clients based on the location of the transaction, and pushing the transaction request to a plurality of second clients within the posting scope” of the combination of Anderson and Vega to include “after a receiver in the server successfully receives the upfront pricing for the transaction transferred (e.g., paid) from the first client, pushing/sending the transaction request to a second client” of Taub.  One would be motivated to do this since upfront payment can help to build trust between the customers/consumers/client, the service providers and the system that facilitate identifying service providers that are performing services for the customers/consumers/client.        
6.	Claim 2:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claim 1.  The combination further teaches wherein the upfront pricing (fee/price) for the transaction minus a certain percentage of platform fee is transferred to a matched second client upon completion of the transaction {Taub:  At least paras 0101-0103}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “ the server and the upfront pricing/fee/price that is paid for the service by the consumer/buyer/first client via the server” of the combination of Anderson, Vega and Taub to include “wherein the upfront pricing for the transaction minus a certain percentage of platform fee is transferred to a matched second client upon completion of the transaction”, taught by Taub.  One would be motivated to do this in order to enable the platform/the server to earn the money fee for facilitating/processing the services between the buyer/consumer/first client and the service providers/the second clients.  
7.	Claims 3 and 13:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claims 2 and 12.  The combination further teaches:
before step S1, accepting a registration request from a client so as to create an account for the client {Vega:  At least para 0077};
the registration request includes a user profile {Vega:  At least para 0077};
the user profile includes any one of individual/ institution license obtained by the user, gender, age, user's ID, or credit level, or any combination of the above {Vega:  At least para 0077}.
Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system/method for matching between a transaction request and a response based on location transaction of the combination of Anderson, Vega and Taub to include “before step S1, accepting a registration request from a client so as to create an account for the client; the registration request includes a user profile; and the user profile includes any one of individual/ institution license obtained by the user, gender, age, user's ID, or credit level, or any combination of the above”, taught by Vega.  One would be motivated to do this in order to know more information about the buyer/consumer/client so that the combination system Anderson, Vega and Taub can     
8.	Claim 4:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claim 1.  The combination further teaches wherein the transaction description further includes a specific requirement; the specific requirement refers to a specific requirement on any aspect or any combination of more aspects in individual/ institution license obtained by the user {Anderson:  At least fig. 1 step 130 especially para 0074 in context with paras 0055, 0070}, gender, age, user's ID, or credit level, or any combination of the above.
9.	Claim 5:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claim 1.  The combination further teaches wherein the location of the transaction refers to a location of the first client {Anderson: At least para 0078 in context with paras 0055 and 0070}, or the location of the transaction refers to a location specified in the transaction request (Anderson:  At least para 0075 in context with paras 0055 and 0070}; the location of the first client is directly obtained by the first client which enables a positioning function or is manually entered by the user of the first client {Anderson:  At least para 0078 in context with paras 0055 and 0070}.
10.	Claim 6:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claim 1.  The combination further teaches wherein the step S3 further comprises forwarding plurality of responses to the transaction request to the first client for selection, or detecting
whether responding users include a user qualified for the transaction; if yes, forwarding the
response from the qualified user to the first client for selection {Anderson:  At least fig. 1 steps 145, 150, 155 and 160 in paras 0144-0192 especially step 155 paras 0157}, and also {Vega:  At least paras 0088-0091}.
11.	Claim 7:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claim 1.  The combination further teaches wherein the step S3 further comprises: forwarding the first response to the transaction request to the first client {Anderson:  At least fig. 1 especially para 0157, step 155}, and also {Vega:  At least paras 0088-0091}; receiving an acknowledgment response from the first client, and marking the status of the transaction request as Matched {Anderson:  At least fig. 1 especially paras 0183-0187}, and also {Vega:  At least paras 0088-0091}.
12.	Claims 8 and 16:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claims 7 and 14.  The combination further teaches after the status of the transaction request has been marked as Matched, receiving, from the first client, a request for modifying or canceling the transaction {Anderson: para 0156}, and forwarding the request for modifying or canceling the transaction to the matched second client (e.g., service provider) {Anderson:  para 0156}; receiving an acknowledgment message from the matched second client, modifying the transaction or marking the status of the transaction request as Canceled based on the acknowledgment message; or receiving, from the matched second client, a request for canceling the transaction, forwarding the request for canceling the transaction to the first client, receiving an acknowledgment message from the first client, and marking the status of the transaction request as Canceled {Anderson:  At least para 0156 in context with paras 0080, 0187, 0207}.
13.	Claim 14:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claim 12. The combination further teaches wherein the third unit is further configured for:
detecting whether responding users include a user qualified for the transaction; if yes,
forwarding the response from the qualified user to the first client for selection {Anderson:  At least fig. 1 steps 145, 150, 155 and 160 in paras 0144-0192 especially step 155 paras 0157}, and also {Vega:  At least paras 0088-0091}; the third unit is further configured for receiving a select response from the first client, and marking a status of the transaction request as Matched, or the third unit is further configured for forwarding a first response to the transaction request to the first client {Anderson:  At least fig. 1 especially paras 0183-0187}, and also {Vega:  At least paras 0088-0091}.
14.	Claim 15:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claim 14. The combination further teaches wherein the third unit is further configured for:
receiving an acknowledgment response from the first client, and marking the status of the
transaction request as Matched {Anderson:  At least fig. 1 especially paras 0183-0187}, and also {Vega:  At least paras 0088-0091}. 
15.	Claims 9 and 17:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claims 7 and 14.  As indicated in claim 1, the combination of Anderson, Vega and Taub especially the combination of Vega and Taub teaches receiving, from the first client device, the upfront pricing payment (fee paid in advance) from the first client for the service (in step S2).  The combination further teaches after marking the status of the transaction request as Matched but before completion of the transaction, the method further comprises: receiving, from the first client, an additional payment (e.g., additional fee is charged in para 0100  of Taub) supplemented to the transaction {Taub:  para 0100);  transferring a service fee (a sum of the additional fee in para 0100 and the fee/the upfront pricing has paid in paras 0009-0010) after minus a certain percentage of platform fee to the matched second client (e.g., service provider) upon completion of the transaction {Taub:  At least paras 0100-0103 in context with paras 0009-0010}.
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify “the upfront pricing/paid in advance fee” of the combination of Anderson and Vega to include “receiving, from the first client, an additional payment supplemented to the transaction; and transferring the service fee (a sum of the additional fee in para 0100 and the fee/the upfront pricing has paid in paras 0009-0010) after minus a certain percentage of platform fee to the matched second client (e.g., service provider) upon completion of the transaction” of Taub.  One would be motivated to do this in order to enable the system to further charge the consumer/client additional fee that might be incurred during the time the service provider is performing the service for the consumer/client.         
16.  Claims 10-11 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al; (US 2021/0216979 A1), in view of Vega; (US 2002/0120554), in view of Taub et al; (2009/0012887), and further in view of Rule; (US 2011/0047008):
17.	Claims 10 and 18:  The combination of Anderson, Vega and Taub teaches the claimed invention as in claims 1 and 12.  The combination does not explicitly teach the underlined features: “receiving a dispute resolution request from the client, generating vote options based on the dispute resolution request, and pushing the vote options; receiving a voting result for all vote options; and determining a payment amount based on the voting result”.
	Rule teaches a general concept of receiving a dispute resolution request from the client (e.g., buyer or seller in paras 0080-0082, 0085-0090, 0307-0308), generating vote options based on the dispute resolution request, and pushing the vote options; receiving a voting result for all vote options; and determining a payment amount based on the voting result {At least fig. 31 paras 0307-0308 in context with fig. 28B para 0301 and fig. 29 para 0303}.  
	Therefore, it would have been it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the system/method for matching between a transaction request and a response based on location transaction of the combination of Anderson, Vega and Taub to include “receiving a dispute resolution request from the client, generating vote options based on the dispute resolution request, and pushing the vote options; receiving a voting result for all vote options; and determining a payment amount based on the voting result”, taught by Rule.  One would be motivated to do this in order to enable a dispute resolution to solve complaints from e.g., buyers or sellers, and dispute resolution provides certainty in such a fashion that the issue in dispute is resolved and will not resurface again.  
18.	Claim 11:  The combination of Anderson, Vega, Taub and Rule teaches the claimed invention as in claim 11.  The combination further teaches wherein the determining a payment amount comprises: if the voting result is that all votes support full-amount payment or full-amount refund, paying based on the voting result {At least fig. 31 paras 0307-0308 in context with fig. 28B para 0301 and fig. 29 para 0303}, wherein the dispute resolution request initiator bears the voting fee {At least para 0306}, or paying by the platform from the upfront pricing for the transaction minus the voting fee based on the voting result; and 
if the voting result is neither supporting full-amount payment by all votes nor supporting full-amount refund by all votes, paying a certain percentage based on the voting result, wherein a responder of the transaction request bears the voting fee, or paying a certain percentage by the platform from the upfront pricing for the transaction minus the voting fee based on the voting result.  The Examiner respectfully notes that the method claim 11 recite “contingent limitations” {alternative limitations such as “if the voting result is that all votes support full-amount payment or full-amount refund, paying based on the voting result, wherein the dispute resolution request initiator bears the voting fee, or paying by the platform from the upfront pricing for the transaction minus the voting fee based on the voting result” (option 1), and “if the voting result is neither supporting full-amount payment by all votes nor supporting full-amount refund by all votes, paying a certain percentage based on the voting result, wherein a responder of the transaction request bears the voting fee, or paying a certain percentage by the platform from the upfront pricing for the transaction minus the voting fee based on the voting result” (option 2)}.  According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”.  Therefore, in the method claim 24, in light of MPEP 2111.04 regarding “contingent limitations”, the Examiner is not required to address both options 1 and option 2 above using prior art.  In other word, under broadest reasonable interpretation, only option 1 is need to be addressed using prior art for the method claim 11.  The above in claim 11, the Examiner has selected option 1 to be addressed using prior art.  
Prior Art that is pertinent to Applicant’s disclosure
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garg et al; (US 2016/0110836), wherein discloses the system facilitates identifying service providers that are performing services for the customer/consumer/client based on the customer/consumer/client’s request/ references in at least fig. 1 paras 0023-0030.  Rathod; (US 2017/0293950), wherein teaches the system facilitates identifying service providers that are performing services for the customer/consumer/client based on the customer/consumer/client’s request/ references in at least paras 0070-0074, 0084-0089}.  Chant et al; (WO2003/017173A1) wherein teaches the system facilitates identifying service providers that are performing services for the customer/consumer/client based on the customer/consumer/client’s request/ references (e.g., price the customer willing to pay for the service) in at least paras 023-030}.   
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681